Citation Nr: 1422301	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-32 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for residuals of a head injury.

3.  Entitlement to service connection for a neck injury.

4.  Entitlement to service connection for residuals of a mandible injury.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to March 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that concluded new and material evidence had not been received to reopen claims for service connection for the disabilities at issue.  When this case was before it in February 2013, the Board found there was new and material evidence, and reopened the claims for service connection for headaches, residuals of a head injury, a neck injury and an injury to the mandible.  The claim was remanded for additional development of the record.  

In its February 2013 determination, the Board also reopened the claim for service connection for a dental injury.  Based on the receipt of additional evidence, the RO, in a May 2013 rating decision, granted service connection for loss of teeth #23 through 26.  In addition, the Board denied the Veteran's claim for an initial compensable evaluation for pseudofolliculitis barbae.  While the supplemental statement of the case issued in May 2013 listed the claim for an increased rating for pseudofolliculitis barbae, it is not properly before the Board at this time, and this decision is limited to the issues set forth on the preceding page.  


FINDINGS OF FACT

1.  Headaches were not manifested during active duty service or for many years thereafter, and are not otherwise causally related to such service.

2.  Residuals of a head injury were not manifested during active duty service or for many years thereafter, and are not otherwise causally related to such service.

3.  Residuals of a neck injury were not manifested during active duty service or for many years thereafter, and are not otherwise causally related to such service.

4.  Residuals of an injury to the mandible were not manifested during active duty service or for many years thereafter, and are not otherwise causally related to such service.


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Residuals of a head injury were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  Residuals of a neck injury were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  Residuals of a mandible injury were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims.  Letters dated in November and December 2008, issued prior to the rating decision on appeal, explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond and supplement the record, and has not alleged that notice was less than adequate.  

The RO arranged for VA examination to ascertain the etiology of the Veteran's disabilities.  The Board has found the examinations adequate to consider these issues.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The service treatment and dental records show the Veteran was seen on November 17, 1977 after he was involved in an automobile accident.  He had several lacerations on the interior and exterior of his mouth with some damage to his teeth.  Two teeth were missing due to the accident and there was decreased range of motion of the jaw.  When seen later that day, it was indicated he had sustained a blunt facial trauma.  There was no loss of consciousness.  An examination of the maxilla was negative.  Cranial nerves II through XII were intact.  When seen the next day, the Veteran stated he was driving approximately 25 miles per hour and hit a telephone pole.  He seemed drowsy, but responded well to questions, although slowly.  He had two facial lacerations of the lip, and one laceration in the right and left commissures.  He also had lacerations of the oral mucosa of the lower lip.  He had full range of motion and occlusion appeared good, but he had jaw opening of only three cm.  Clinically, the examiner saw avulsion from the left lateral incisor to the right lateral incisor.  The facial and oral lacerations were irrigated and debrided.  Some lacerations were sutured.  X-rays of the mandible on November 18 showed no significant abnormality.  The clinical history noted on the X-ray report mentioned an automobile accident with a questionable fracture of the anterior alveolar process of the mandible.  

The Veteran was seen in the dental clinic on November 18, 1977 and it was noted there was a fracture of the labial alveolar process.  He had full range of motion of the mandible.  X-rays of the left and right lateral oblique of the mandible showed no other fractures.  When seen several days later, the examiner stated he did not feel there was a fracture of the body of the mandible.  On November 22, the Veteran was noted to be healing well.  The left body of the mandible was not sensitive to palpation.  He was noted to have minor swelling in December 1977, and he was sensitive to palpation in the area of teeth # 23-25.  The Veteran was noted to have healed and looked good in early January 1978.  

On a report of medical history in March 1978, the Veteran denied frequent or severe headaches and a head injury.  The head, face and neck were evaluated as normal on the separation examination in March 1978.  A neurological evaluation was normal.  

VA outpatient treatment records show it was noted in June 1990 that the Veteran had not had routine medical care for 12 years.  

On VA examination in July 1991, the Veteran stated that an injury to his neck was due to a motor vehicle accident in service.  He reported he had a head injury and neck pain at the time of the accident.  He related he had an occasional headache with neck pain.  X-rays of the cervical spine were normal.  The assessment was the Veteran had a number of vague pain complaints.  His neck pain presented with a non-focal examination.

Another VA examination in July 1991 shows the Veteran complained of neck symptoms that he dated to an in-service motor vehicle accident.  The examiner summarized some of the service treatment records.  The Veteran stated his neck and head complaints dated to the accident.  He claims he struck the steering wheel, knocking out teeth and experienced a loss of consciousness at the scene.  He asserted he did not awaken until he was in the emergency room.  He alleged he sustained a "hole in the skull" on the right side of his head.  He also described pain and stiffness of the head and neck since the accident.  Following an examination, the examiner commented the Veteran had a history of a motor vehicle accident with subsequent complaints of neck and head pain.  The physical examination was significant for generalized psychomotor slowing.  

On VA examination of the bones in February 1996, the Veteran reported no particular problems referable to the mandible.  An examination showed no deformity of the mandible.  He could open his jaw four cm. with very minimal side to side movement.  The temporomandibular joints were smooth with no clicking or tenderness.  The masseters showed no tenderness.  The diagnosis was history of fracture of the mandible.  

The Veteran was afforded neuropsychological testing during a VA hospitalization from February to March 1996.  He related that in the motor vehicle accident in service, he hit his head and was knocked unconscious.  He stated he suffered a broken jaw and had his front teeth knocked out.  He reported he was hospitalized, and remembered very little of which happened at that time.  

The Veteran was hospitalized by the VA for unrelated complaints from January to February 2002.  He stated he sustained a closed head injury with loss of consciousness and a broken jaw in the motor vehicle accident in service.  

In a statement dated April 2008, M.R. Sethi, M.D., reported the Veteran's medical problems included right mandible/jaw pain, chronic headaches and facial pain.  He noted he had access to some of the Veteran's service records, and stated he had been treated for jaw and facial pain from a mandible fracture.  He stated the "service connections" of the Veteran's medical conditions could not be determined to a degree of medical certainty.  Since there was no evidence to the contrary, he concluded it was at least as likely as not that the dental disorders occurred during service.  He noted there was no documentation or evidence that the Veteran had any of the medical conditions until after the in-service motor vehicle accident.

Vet Center records show the Veteran reported in October 2008 that the in-service accident involved the head and neck.  A counseling therapist at the Vet Center stated in December 2008 stated he reviewed the Veteran's service treatment records and current medical records.  He concluded that the automobile accident in service had directly "attributed" to the medical problems the Veteran was experiencing.  He indicated the Veteran appeared to have sustained long-term head trauma from in-service accident.  

Private medical records show the Veteran was seen in May 2009 and it was reported he had a head trauma related to a vehicular accident.  

On VA psychiatric in March 2010, the examiner stated she reviewed the claims folder.  The Veteran stated he had no memory of anything prior to the accident and no memory for anything until he was discharged from service.  The examiner commented that this length of post-traumatic amnesia would be equated with a severe degree of traumatic brain injury, which was not documented in the records in service.  She noted the service treatment records showed no loss of consciousness.  She observed that there was no evidence of a significant head injury.  Despite the lack of documentation and evidence to the contrary, the Veteran has claimed to almost all medical providers, a traumatic brain injury with loss of consciousness and residuals thereof.  She added the Veteran received a blunt trauma to the interior and exterior areas of the mouth and lower face.  She added there was no evidence in the file of a history of closed cranial trauma with brain trauma, there was evidence of trauma only to the lower facial region without loss of consciousness.  While the Veteran has reported a significant head injury, this is not supported by the records in the claims folder.  

A VA traumatic brain injury examination was conducted in April 2010.  The examiner indicated he reviewed the claims folder.  The Veteran reported he had daily headaches, and that he has had chronic head pains since the in-service accident.  The examiner concluded it was less likely than not that the Veteran's current deficits on neurological examination are related to the traumatic brain injury in service.  This was based on the lack of reported loss of consciousness.  He stated the major injuries were localized to the mouth and damage to the teeth.  He noted that a mechanism of injury of driving 25 miles per hour seemed to be of insufficient force to result in the cognitive deficits seen currently.  He thought it was more likely than not that the cognitive deficits are related to a possible history of polysubstance abuse and possibly to a history of uncontrolled diabetes, but this was speculative.

The Veteran was afforded a VA dental examination in April 2010.  The diagnoses were status post mandible fracture and myalgia (left masseter muscle).  The dentist commented that the Veteran's anterior mandible alveolar fracture involving four mandibular incisors was caused by the motor vehicle accident in service.  The examiner opined that the left masseter muscle pain was less likely as not caused by or the result of the in-service motor vehicle accident.  

VA outpatient treatment records show the Veteran reported left jaw pain in August 2010.  He stated he broke his mandible in service and has had problems with the temporomandibular joint since then.  He also noted stiffness to the neck and frequent headaches.  He was seen for physical therapy in September 2010 with a diagnosis of temporomandibular joint syndrome.  

On VA dental examination in April 2013, it was indicated the Veteran did not have a condition of the mandible.

The Veteran was afforded a VA examination of the neck in April 2013.  The Veteran related he was in a motor vehicle accident in service and has had headaches and neck pain ever since.  The examiner noted he reviewed the claims folder.  He pointed out that an examination during service following the accident did not show complaints of headaches or neck issues.  He also noted that on physical examinations in 2002, the neck was normal on examination, and the Veteran did not report headaches (although he did on a 2001 examination).  The diagnosis was degenerative disc disease of the cervical spine.  The examiner concluded the Veteran's neck condition was not caused by, the result of, or aggravated by service, including the motor vehicle accident in service.  He noted that a review of the record did not indicate problems with neck pain associated with the automobile accident in service.  It was impossible to know what caused the neck pain, but given the lack of treatment over the years, it was unlikely that the Veteran's neck condition originated in the service motor vehicle accident.  There was no record of any specific neck condition until many years after service.  

On VA examination for headaches in April 2013, the examiner noted he reviewed the claims folder.  A similar history as summarized in the neck examination was recorded.  The examiner concluded the Veteran did not have a headache condition.  He stated the Veteran has headaches that do not carry a specific diagnosis according to a review of the medical record.  He opined the headaches were less likely as not caused by, a result of or aggravated by service, to include the motor vehicle accident in service.  The examiner observed that a review of the record did not indicate problems with headaches until many years after the accident in service.  It was impossible to know what caused the headaches, but given the lack of treatment over the years, it was unlikely the Veteran's headaches originated in the motor vehicle accident in service.  

The Veteran was also afforded a VA examination for temporomandibular joint syndrome in April 2013.  It was noted he suffered facial injuries, including facial lacerations and a fracture of the alveolar process in service.  He complained of pain in his left face when he awakens and when he chews food.  He also reported left side temporal region headaches, and left side lateral neck region pain.  The diagnoses were myalgia and myositis, unspecified.  After reviewing the medical records, radiographs and conducting a clinical examination, the examiner opined the Veteran suffered from masticatory muscle pain which was centered in the left neck, left lateral face and the left temporal region.  He stated the Veteran's complaint of facial pain was due to masseter muscle pain.  He added that some portion of the Veteran's complaint of temporal region headaches was due to temporalis muscle pain.  He further noted that the Veteran's neck pain was related to masseter muscle pain at the muscle's insertion on the body of the mandible.  The examiner concluded the Veteran's complaints of facial pain and headaches (masticatory muscle origin) are less likely as not caused by or the result of the motor vehicle accident in service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

Essentially, the Veteran claims that the motor vehicle accident in service caused injuries to his head, jaw and neck, as well as headaches, and that he has been having problems since service.  

The Board concedes the Veteran was involved in an automobile accident in November 1977 while he was in service.  Although the Veteran claims he was unconscious, the service treatment records specifically state otherwise.  He initially had some limitations involving his jaw, and a fracture of the labial alveolar process, but X-rays of the mandible showed no fractures.  About two days after the accident, he had full range of motion of the mandible, and it was noted he had only minor swelling in December 1977 and that he had healed by the following month.  It is also significant to note that the Veteran denied having headaches or a head injury when he was examined in March 1978 prior to his separation from service.  Indeed, a clinical evaluation at that time showed the head, face and neck were normal.  

There is no indication of any treatment for many years after service.  In fact, VA outpatient treatment records disclose that when the Veteran was seen in June 1990, he indicated he had not received routine care after his discharge from service.  

The Veteran first reported the motor vehicle accident during a July 1991 VA examination.  He asserted his head struck the steering wheel and that he was unconscious.  He claimed to have had a "hole" in his skull.  When hospitalized by the VA in March 1996, he stated he was hospitalized following the accident.  Such statements are inconsistent with the contemporaneous findings in the service treatment records, and undermine the credibility of the Veteran's allegations of having problems involving headaches and residuals of head, neck and mandible injuries since service.  

The Board notes that Dr. Sethi related the Veteran's medical problems included mandible/jaw pain, headaches and facial pain.  In addition, a counseling therapist at a Vet Center concluded in December 2008 that the accident contributed to the Veteran's medical problems, and noted he had head trauma from it.  Dr. Sethi apparently reviewed some of the Veteran's service treatment records and concluded the Veteran's dental disorders were due to the in-service accident.  The physician did not discuss any of the in-service findings, to include the Veteran's allegations of having been rendered unconscious in the accident.  

In contrast, several VA examiners have concluded the Veteran's problems are not related to the in-service motor vehicle accident.  On VA psychiatric examination in March 2010, the examiner, based on a review of the claims folder, commented there was no evidence of a significant head injury.  Contrary to the Veteran's description of the accident, the VA examiner stated the Veteran had received a blunt trauma to the mouth and lower face with no indication of any closed cranial or brain trauma.  She concluded the Veteran's assertions of a significant head injury are not substantiated.

Similarly, following a VA examination for traumatic brain injury in April 2010, the examiner noted the Veteran's reported chronic head pain since service, but observed that the major injuries were localized to the mouth and teeth, and that it was less likely than not that any current neurological deficits were related to service.  

As noted above, the Veteran underwent VA examinations in April 2013 for his disabilities.  On the neck examination, the examiner pointed out that the service treatment records following the accident did not mention the Veteran had headaches or complaints involving the neck.  In concluding that a neck condition was not related to service, the examiner noted there was no evidence of neck problems for many years after service.  Similarly, following the examination for headaches, it was noted that the record did not indicate any problems with headaches for many years after service.  Finally, it was concluded following the VA examination for temporomandibular joint syndrome that the Veteran's facial pain and headaches were not due to the in-service accident.

With respect to the claim for service connection for residuals of an injury to the mandible, the Board notes that there was no deformity of the mandible on the February 1996 VA examination.  In addition, the examiner stated following the VA dental examination in April 2013 that the Veteran did not have a condition of the mandible.

The Veteran's lay assertions that his headaches and residuals of head, neck and mandible injuries are related to his in-service motor vehicle accident are not competent evidence.  Laypersons are competent to provide opinions considered competent evidence regarding the etiology of a disability in some instances.  

In the present case, the Board finds that there are inconsistencies which render the Veteran's statements that he suffered continuing symptoms of the disorders at issue since the inservice accident not credible.  It is significant that the service treatment records do not note any complaints related to the disorders.  Since the Veteran was being treated for injuries related to a motor vehicle accident, the Board believes it reasonable to assume that medical personnel would be focused on noting and treating all injuries.  There is also the fact that the Veteran denied headaches and head injury on discharge examination.  Moreover, a number of years passed after service where the Veteran had routine medical care.  His current assertions of pertinent symptoms since the accident are not consistent with the record. 

The Board finds, accordingly, that the preponderance of the evidence is against the claims for service connection for these disabilities.


ORDER

Service connection for headaches and residuals of injuries to the head, neck and mandible is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


